[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 19, 2007
                              No. 07-11488                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00205-CR-J-25-HTS

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

BRYAN LAMAR ARCHER,
a.k.a. Bookbag,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 19, 2007)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Bryan Lamar Archer appeals his 188-month sentence for drug trafficking.
Archer argues that the district court erred in determining that he qualifies as a

career offender, pursuant to United States Sentencing Guidelines § 4B1.1, based, in

part, on a prior conviction for carrying a concealed weapon. For the reasons stated

below, we affirm.

                                 I. BACKGROUND

      A federal grand jury returned an indictment charging Archer with conspiracy

to distribute and possess with intent to distribute five grams or more of crack

cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B) (count 1),

distribution of crack cocaine (count 2), distribution of five or more grams of crack

cocaine (counts 3 and 4), and possession with intent to distribute five or more

grams of crack cocaine (count 5) all in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1). Archer pleaded guilty to these charges.

      Prior to sentencing, a probation officer prepared a presentence investigation

report (“PSI”). In the PSI, the probation officer determined that Archer’s prior

conviction for carrying a concealed weapon constituted a “crime of violence”

pursuant to U.S.S.G. § 4B1.2(a) and that his prior Florida felony conviction for

selling crack cocaine was a “controlled substance offense” pursuant to U.S.S.G.

§ 4B1.2(b), thus making Archer a “career offender” under U.S.S.G. § 4B1.1(a).

The probation officer therefore recommended an enhanced total offense level of 31,



                                           2
after reducing the level for acceptance of responsibility, and an enhanced criminal

history category of VI and calculated an advisory guidelines range of 188 to 235

months’ imprisonment.

      At his March 2007 sentencing hearing, Archer objected to the probation

officer’s determination that his prior conviction for carrying a concealed weapon

constituted a “crime of violence” under U.S.S.G. § 4B1.2(a). The district court

overruled the objection and adopted the probation officer’s determination that

Archer is a career offender pursuant to U.S.S.G. § 4B1.1(a). The district court

sentenced Archer to 188 months’ incarceration. This appeal follows.

                                  II. DISCUSSION

      We review the district court’s application of the Sentencing Guidelines de

novo. United States v. Spell, 44 F.3d 936, 938 (11th Cir. 1995).

      A defendant qualifies as a career offender if

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction; (2) the instant
      offense of conviction is a felony that is either a crime of violence or a
      controlled substance offense; and (3) the defendant has at least two
      prior felony convictions of either a crime of violence or a controlled
      substance offense.

U.S.S.G. § 4B1.1(a). A “crime of violence” as used in subsection (2) is defined in

section 4B1.2 as

      any offense under federal or state law, punishable by imprisonment for

                                           3
      a term exceeding one year, that (1) has as an element the use,
      attempted use, or threatened use of physical force against the person of
      another, or (2) is burglary of a dwelling, arson, or extortion, involves
      use of explosives, or otherwise involves conduct that presents a serious
      potential risk of physical injury to another.

Archer argues that the crime of carrying a concealed weapon does not sufficiently

present a “potential risk of physical injury to another” to satisfy this definition of

crime of violence and that the district court therefore erred in considering him a

career offender. Archer concedes, however, that this argument is foreclosed by

binding precedent of this court.

      In United States v. Gilbert, 138 F.3d 1371, 1372 (11th Cir. 1998), this court

addressed this very issue and concluded that carrying a concealed weapon in

violation of Florida law is a crime of violence pursuant to U.S.S.G. § 4B1.2(a)(2),

and that a prior conviction for such a crime may appropriately determine career

offender status for sentencing purposes. This court reiterated that holding in United

States v. Adams, 316 F.3d 1196,1197 (11th Cir. 2003) and refused to revisit an

issue so definitively decided previously. Adams emphasized that “[t]he law of this

circuit is ‘emphatic’ that only the Supreme Court or this court sitting en banc can

judicially overrule a prior panel decision.” Id. at 1197 n.1 (quoting Cargill v.

Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997)).

      We rely on the established law of this court and conclude that the district



                                            4
court correctly determined that Archer’s previous conviction for carrying a

concealed weapon constitutes a “crime of violence” and that based on that prior

conviction, along with his other prior conviction for a “controlled substance

offense,” he may be considered a career criminal under U.S.S.G. § 4B1.1(a). The

district court therefore did not err by sentencing Archer as a career criminal

pursuant to U.S.S.G. § 4B1.1.

                                 III. CONCLUSION

      For the foregoing reasons, Archer’s sentence is affirmed.




                                           5